By the Court.

Stephens, J.,
delivering the opinion.
The non-suit was granted in this case upon the ground, that a man cannot be chargeable for the services of a lawyer in bringing a suit against himself without his consent. This is, undoubtedly, true as a general principle, but we think that a suit by the wife for a divorce, must be excepted from its operation from the necessity of the case. As to this om matter of a suit for a divorce, the wife is sui juris, havin *82clear right to institute and conduct that kind of a suit independently of her husband’s consent. But this right is practically denied to her if she can command no means of paying the agents who are necessary to the conduct of the suit. Therefore, it is that, quoad hoo, she may charge the common funds of herself and husband in his hands. But as this power on her part, is founded on the necessity of the case, so its extent does not exceed the demands of the necessity; and, therefore, she can charge the common funds (or her husband, which is the same-thing in effect) only with the real value of such services as she may procure, and not with the price which she may fix ou them by her contract. Upon these views is founded the constant practice of the Courts in granting alimony to the wife during the pending of her suit for a divorce, and in embracing her counsel fees in the allowance. It is worthy of remark, that her counsel fees are allowed as a part of her necessary maintenance, and are allowed before it is ascertained whether she has valid ground for a divorce or not. They are allowed as the necessary means of testing that question, a question which every wife has a right to test whenever she pleases. Pro hac vice, she is, sub modo, a feme sole.
As to the settlement which took place in this case between the husband and wife, after she had got the services of her counsel, it is scarcely necessary to remark, that the counsel, after having acquired a right to compensation for his services by rendering them at the request of the wife, could not be settled out of that right by arrangement to which he was no party.
Judgment reversed.